881 F.2d 1070Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Gregory Kirk BELL, Defendant-Appellant.
No. 89-7031.
United States Court of Appeals, Fourth Circuit.
Submitted April 25, 1989.Decided July 25, 1989.

Gregory Kirk Bell, Appellant pro se.
Karen Breeding Peters, Office of the United States Attorney, for appellee.
Before WIDENER and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
After consideration of the materials filed by appellant Gregory Kirk Bell with his petition for rehearing, we find that his motion for reconsideration of the district court's denial of his Fed.R.Crim.P. 35(b) motion was timely filed.  The district court, therefore, had jurisdiction to reconsider its prior order.  Accordingly, we grant rehearing and withdraw our previous opinion and judgment.


2
Upon consideration of the merits of Bell's appeal, we find that the district court did not abuse its discretion in denying Bell's motion for reduction of his sentence both initially and on reconsideration.  We affirm the district court's order.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


3
AFFIRMED.